Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1018

                             UNITED STATES,
                                Appellee,

                                     v.

                     DIANA VEGERANO-RODRIGUEZ,
                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                  Before

                   Torruella, Lipez and Howard,
                                                               Circuit Judges.



     Raymond Sanchez-Maceira on brief for appellant.
     H.S. Garcia, United States Attorney, and Nelson Perez Sosa,
Assistant U.S. Attorney on brief for appellee.




                             April 13, 2005
          Per Curiam. Appellant, Diana Vegerano-Rodriguez, appeals

from the United States District Court for the District of Puerto

Rico's (Perez-Gimenez, J.) denial of her motion for an evidentiary

hearing on the issue of the propriety of the government's motives

in refusing to file a downward departure motion for substantial

assistance pursuant to a plea agreement.    She further appeals the

court's imposition of the drug-testing condition on her supervised

release term.

          Considering first the denial of an evidentiary hearing,

we find no abuse of discretion.    See United States v. Alegria, 192

F.3d 179, 189 (1st Cir. 1999); David v. United States, 134 F.3d

470, 477 (1st Cir. 1998).       The government met its burden of

production: it provided facially adequate reasons for its belief

that Vegerano-Rodriguez did not satisfy the terms of the plea

agreement for substantial assistance.      See Alegria, 192 F.3d at

189; United States v. Garcia, 698 F.2d 31, 35 (1st Cir. 1983).   The

plea agreement conditioned substantial assistance upon Vegerano-

Rodriguez providing, inter alia, "full, complete, and substantial

cooperation."   According to the government's proffer, however, she

did not initially provide all information known to her and only

later told the complete truth when the government made efforts to

extract it from her.

          Moreover,    the   district   court   correctly   concluded

Vegerano-Rodriguez did not meet her burden of making a "substantial


                                  -2-
threshold showing" that the government had an unconstitutional

motive in refusing to file a substantial assistance motion.                Wade

v. United States, 504 U.S. 181, 186 (1992); Alegria, 192 F.3d at

188.       In her motion, she largely ignored the issue of whether the

government acted in an unconstitutional manner, putting the bulk of

her    effort     into   proving   that     she   had   provided    substantial

assistance. See Wade, 504 U.S. at 186.                  The few allegations

Vegerano-Rodriguez         made     that      concern     the      government's

unconstitutional motives state conclusions instead of facts and

support, at most, government carelessness.              See Alegria, 192 F.3d

at 189; United States v. Doe, 170 F.3d 223, 225-26 (1st Cir. 1999).

               Considering the drug testing condition, we hold that the

district court improperly delegated its authority.                 The district

court's sentence included a five-year term of supervised release

with the condition that, "[Vegerano-Rodriguez] shall refrain from

any unlawful use of a controlled substance and submit to one drug

test within fifteen days of release and thereafter, as required by

the probation officer."1           The parties do not dispute that this


       1
      The written sentence differs from the oral sentence.      It
states, "[t]he defendant shall submit to one drug test within 15
days of release from imprisonment.    If any such samples detect
substance abuse, the defendant shall participate in a substance
abuse treatment program arranged and approved by the Probation
officer until duly discharged by authorized program personnel with
approval of the Probation officer." Where a district court's oral
expression of its sentencing rationale varies materially from its
subsequent written expression of that rationale, appellate courts
have tended to honor the former at the expense of the latter.
United States v. Cali, 87 F.3d 571, 579 (1st Cir. 1996); United

                                      -3-
condition constitutes an improper delegation of authority to the

probation officer.      We agree.     In United States v. Melendez-

Santana, 353 F.3d 93, 102-106 (1st Cir. 2003), we held that

virtually identical language violated the "clear Congressional

mandate" that, following the initial drug test within fifteen days

of release, there must be at least two periodic drug tests as

determined by the court.    18 U.S.C. § 3583(d).

          Accordingly, we vacate the sentence to the extent it

improperly delegates the district court's authority to determine

the maximum number of drug tests required during the appellant's

supervised release term, and we remand to the district court for

further action consistent with this opinion.       We affirm, however,

the district court's denial of Vegerano-Rodriguez's request for an

evidentiary hearing.

          So ordered.




States v. Muniz, 49 F.3d 36, 42 n.5 (1st Cir. 1995). Here, both
the oral and written condition improperly delegate authority to the
probation officer, so the fact that our analysis concerns the oral
sentence is of no consequence.

                                    -4-